UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) UNIVERSAL AMERICAN FINANCIAL CORP. (Name of Issuer) Common Stock (par value $.01 per share) 913377107 (Title of class of securities) (CUSIP number) Michael C. Neus Perry Corp. 767 Fifth Avenue 19th Floor New York, NY 10153 Telephone: (212) 583-4000 (Name, address and telephone number of person authorized to receive notices and communications) September 18, 2007 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240-13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box[_]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information that would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 913377107 Page2of 12 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Perry Corp. 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization New York Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 6,920,500 8. Shared Voting Power NONE 9. Sole Dispositive Power 6,920,500 10. Shared Dispositive Power NONE 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,920,500 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 9.23% 14. Type of Reporting Person (See Instructions) IA, CO CUSIP No. 913377107 Page3of 12 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Richard C. Perry 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[X] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 6,920,500 (all shares beneficially owned by Perry Corp.) 8. Shared Voting Power NONE 9. Sole Dispositive Power 6,920,500 (all shares beneficially owned by Perry Corp.) 10. Shared Dispositive Power NONE 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,920,500 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 9.23% 14. Type of Reporting Person (See Instructions) IN, HC CUSIP No. 913377107 Page4of 12 Pages AMENDMENT NO. 2 TO SCHEDULE 13D This Amendment No.2 to Schedule13D is filed by the undersigned to amend the Statement on Schedule13D, filed October25, 2006, as amended by AmendmentNo. 1 (“Amendment No. 1”), filed May10, 2007 (as so amended, the “Schedule13D”), relating to the common stock of Universal American Financial Corp. ITEM 1. SECURITY AND ISSUER The title of the class of equity security to which this statement on Schedule13D relates is the common stock, par value $.01 per share (the “Common Stock”), of Universal American Financial Corp., a New York corporation (the “Company”).The address of the Company’s principal executive offices is Six International Drive, Suite190, Rye Brook, NY 10573. ITEM 2. IDENTITY AND BACKGROUND This Amendment No.2 to Schedule13D is filed on behalf of Perry Corp., a New York corporation, and Richard C. Perry, a citizen of the United States of America (together, the “Reporting Persons”).Perry Corp. is a registered investment adviser that provides asset management services to private investment funds.Richard C. Perry is the President, sole director and sole shareholder of Perry Corp.The address of Perry Corp. and Richard C. Perry is 767Fifth Avenue, 19th Floor, New York, NY 10153.A joint filing agreement of Perry Corp. and Richard C. Perry is attached hereto as ExhibitA. The name, citizenship, business addresses and principal occupation of each of the directors and executive officers of Perry Corp. (other than Richard C. Perry) are set forth in ExhibitB attached hereto, which is incorporated herein by reference. During the last five years, none of Perry Corp., Richard C. Perry, or any of the persons listed in ExhibitB attached hereto has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION The shares of Common Stock owned by the Reporting Persons, excluding shares of Common Stock underlying Preferred Stock, were acquired by two or more private investment funds for which Perry Corp. acts as a general partner and/or investment adviser (“Perry Funds”).The source of funds for the purchase of such shares of Common Stock was the working capital of Perry Funds.The total original purchase price for such shares of Common Stock in the open market was $96,313,184.84. CUSIP No. 913377107 Page5of 12 Pages The shares of Series A Preferred Stock reported in Item4 below as acquired by Perry Funds from the Company under the First Stage SPA (as defined below) were acquired with the working capital of Perry Funds for an aggregate purchase price of approximately $49,736,000.00. The shares of Series A and Series B Preferred Stock reported in Item4 below as acquired by Perry Funds from the Company (through the release of such shares to Perry Funds from escrow, as described in Item 4) were acquired with the working capital of Perry Funds for an aggregate purchase price of approximately $33,264,000.00 for the Series A Preferred Stock of the Company and an aggregate purchase price of approximately $22,000,000.00 for the Series B Preferred Stock of the Company. The shares of Common Stock and Preferred Stock described above in this Item 3 may be held in margin accounts established with various brokers by Perry Funds. ITEM 4. PURPOSE OF TRANSACTION See Item 4 of Amendment No. 1, which is incorporated herein by reference. On May 15, 2007, the closing under the previously disclosed “stage 1” Securities Purchase Agreement, dated as of May 7, 2007 (the “First Stage SPA”), among the Company, Union Square Universal Partners, L.P. (“Union Square”), Lee-Universal Holdings, LLC (“Lee”), Welsh, Carson, Anderson & Stowe X, L.P. (“WCAS X”) and Perry Funds, attached hereto as Exhibit C, occurred.At that closing, Perry Funds purchased from the Company 24,868 shares of Series A Preferred Stock of the Company at a purchase price of $2,000 per share of Preferred Stock. The Company’s Series A Preferred Stock is a non-voting security and is not convertible into shares of Common Stock while owned by Union Square, Lee, WCAS X or Perry Funds (the “Initial Holders”) or any affiliate of an Initial Holder.However, (A)upon transfer of a share of Series A Preferred Stock to a holder other than an Initial Holder or an affiliate of an Initial Holder, such share of SeriesA Preferred Stock will automatically convert into 100shares of Common Stock (subject to customary anti-dilution adjustments), and (B)subject to the satisfaction of various conditions, an Initial Holder of shares of Series A Preferred Stock is entitled to exchange such shares of Series A Preferred Stock for a corresponding number of shares of the Company’s Series B Preferred Stock. On September 18, 2007, the Company, the Initial Holders and the parties to the Agreement and Plan of Merger and Reorganization, dated as of May 7, 2007 (the “Merger Agreement”), among the Company, MHRx LLC, MemberHealth Inc. (“MemberHealth”) and the other parties thereto, entered into (1) an Agreement (the “Side Agreement”) and (2) an Escrow Agreement with The Bank of New York (as amended, the “Escrow Agreement”) pursuant to which, among other things, (a) each Initial Holder placed into escrow the aggregate purchase price for the shares of Series B Preferred Stock of the Company (or, at the option of such Initial Holder, Series A Preferred Stock of the Company) to be purchased by such Initial Holder under the previously disclosed “stage 2” Securities Purchase Agreement, dated as of May 7, 2007 (the “Second Stage SPA”), among the Company and the Initial CUSIP No. 913377107 Page6of 12 Pages Holders, attached hereto as Exhibit F, and (b) the Company placed into escrow certificates representing the shares of Preferred Stock to be purchased by each of the Initial Holders under the Second Stage SPA.Perry Funds have elected to purchase Series A and Series B Preferred Stock of the Company under the Second Stage SPA.In accordance with the Side Agreement and the Escrow Agreement, Perry Funds placed into escrow an amount equal to $55,264,000.00, and the Company placed into escrow certificates representing 16,632 shares of Series A Preferred Stock of the Company and 11,000 shares of Series B Preferred Stock of the Company for the account of Perry Funds under the Second Stage SPA at a purchase price of $2,000 per share of Preferred Stock.Pursuant to the Escrow Agreement, such shares of Series A and Series B Preferred Stock of the Company were released from escrow to Perry Funds on September 21, 2007 (the “Escrow Release Date”), which date was specified by the Company and MHRx LLC as the date on which the Company completed its acquisition of MemberHealth under the Merger Agreement.The Escrow Agreement was amended on September 21, 2007 to clarify the Escrow Release Date. A copy of the Side Agreement is set forth in Exhibit H hereto.A copy of the Escrow Agreement is set forth in Exhibit I hereto.A copy of the Amendment to the Escrow Agreement is set forth in Exhibit J hereto. Each share of the Company’s Series B Preferred Stock is convertible (at the option of the holder thereof or, subject to certain conditions, by the Company) into 100shares of Common Stock (subject to customary anti-dilution adjustments) and currently entitles the holder thereof to a number of votes (on all matters on which holders of Common Stock may vote) equal to the number of shares of Common Stock into which such share of SeriesB Preferred Stock is convertible. Pursuant to the Second Stage SPA, the Company, WCAS X and Welsh, Carson, Anderson
